BLAIR, C.
The charging part of the information upon which appellant was convicted is as follows:
“That one Sherman McGovern, on the 3d day of July, A. D. 1909, at the county of Lewis in the State of Missouri, aforesaid, then and there being, upon the body of one William Port McCracken then and there being, feloniously, on purpose and willfully, with deadly weapons, to wit: with a certain club or cudgel of about the length of two and one-half feet and the thickness of two inches, and with a certain pistol loaded with powder and leaden balls, which he,- the said Sherman McGovern, then and there held, did, then and there, make an assault with the intent him, the said William Port McCracken, then and there, to kill, contrary to the form of the statutes in such eases made and provided and against the peace and dignity of the State.”
While this information is somewhat inartifieially drawn, it is sufficient to sustain a conviction under section 4482, Revised Statutes 1909. The reasoning which leads to this conclusion can be found in eases previously decided. [State v. Seward, 42 Mo. 206; State v. Temple, 194 Mo. l. c. 234; State v. Hendrickson, 165 Mo. 262; State v. McDonald, 67 Mo. 13; State v. Hottman, 196 Mo. l. c. 122; State v. Myers, 198 Mo. l. c. 258.]
*250The failure of the trial court to formally overrule the motion in arrest before sentencing appellant was of no consequence. The rendition of the judgment was equivalent to overruling that motion. [State v. Jackson, 221 Mo. l. c. 490; State v. Eisenhour, 132 Mo. 149.]
No bill of exceptions was filed, and as an examination of the record proper discloses no prejudicial error, the judgment is affirmed.
Roy, C., concurs.
PER CURIAM.
The foregoing opinion of Blair, C., is adopted as the opinion of the court.
All the judges concur.